Filed:   December 17, 1998

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7075
                       (CR-94-212, CA-97-687-6)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Orienthia Jerome McDowell,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed December 3, 1998, as

follows:

     On the cover sheet, section 3 -- the district court informa-

tion is corrected to read “Appeal from the United States District

Court for the Middle District of North Carolina, at Winston-Salem.

N. Carlton Tilley, Jr., District Judge. (CR-94-212, CA-97-687-6).”

     On page 2, line 8 of the opinion -- the line is corrected to

begin M.D.N.C.

                                          For the Court - By Direction


                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7075



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ORIENTHIA JEROME MCDOWELL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-94-212, CA-97-687-6)


Submitted:   November 19, 1998             Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Orienthia Jerome McDowell, Appellant Pro Se.     David Bernard Smith,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orienthia Jerome McDowell seeks to appeal the district ourt’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. McDowell, Nos. CR-94-212; CA-97-687-6

(M.D.N.C. May 29, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 3